                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:19-CR-284-FL

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )       ORDER TO SEAL
                                          )
KURT COLLINS,                             )
                                          )
                   Defendant.             )

      This matter coming on for consideration, the United States’ motion to seal

[D.E. 8], is ALLOWED and the clerk of court is DIRECTED to maintain the United

States’ response in opposition to Defendant’s motion for early termination of

supervised release [D.E. 6] under seal.

            26th day of ___________________,
      This ______          November          2019
                                             ______.



                                _____________________________
                                LOUISE WOOD FLANAGAN
                                United States District Judge




                                              1
